United States Court of Appeals
                                                                                                   Fifth Circuit
                                                                                                 F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                                 October 6, 2006
                                   FOR THE FIFTH CIRCUIT
                                                                                             Charles R. Fulbruge III
                                                                                                     Clerk


                                            No. 06-30012
                                          Summary Calendar



UNITED STATES OF AMERICA,

                                                                                           Plaintiff-Appellee,

                                                 versus

FLOYD NELLUMS, JR., also known as David Winters,
also known as Joseph Lewis, also known as
Lattian Mouton, also known as Kevin McGahey,

                                                                                         Defendant-
                                                          Appellant.

                     -----------------------------------------------------------------
                           Appeal from the United States District Court
                                for the Western District of Louisiana
                                  USDC No. 2:05-CR-20036-ALL
                     ----------------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

       The Assistant Federal Public Defender appointed to represent Floyd Nellums, Jr., has filed

a motion to withdraw and brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Nellums

filed a response arguing that his guilty plea was not knowing and voluntary as to the amount of loss



       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
used to enhance his sentence and that the district court clearly erred in enhancing his sentenced based

on that loss amount.

       Our independent review of the record, counsel’s brief, and Nellums’s response discloses no

nonfrivolous issue in this direct appeal.      Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS

DISMISSED. See 5TH CIR. R. 42.2.




                                                 -2-